DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: see the 112(a) rejection below.  The  current set of claims find support only in the original set of claims of the parent application U.S. Serial No. 14/555,585, but not in the written description.  Therefore, Applicant can either amend the specification in a narrow manner to include only that which is claimed (see 112(a) rejection below); or amend the claims to correspond to that which is supported in the written description as filed.  



Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 


	Regarding independent claim 1, the claim recites, in part (emphasis added): 	

	a system for displaying virtual content …, comprising: 
	a display system to deliver light associated with one or more frames of image data… wherein the display system scans the light with variable line pitch; 
	a blurring module to variably blur one or more pixels … to modify a size of the one or more pixels; and 
	… control the blurring module such that the size of the one or more pixels is modified based at least in part on a line pitch of the display system.

	Regarding independent claim 11, the claim recites, in part (emphasis added): 

	a method for displaying virtual content to a user, comprising: 
	projecting light associated with one or more frames of image data with a display system… wherein the light is scanned with variable line pitch; and 
	variably blurring one or more pixels … with a blurring module to modify a size of the one or more pixels; and 
	modifying the size of the one or more pixels based at least in part on a line pitch of the display system by controlling the blurring module ….

	It is unclear where there is support for the above features of claim 1 and 11, particularly the features that are emphasized in bold.  The examiner will use claim 1 as an example, but the same analysis applies to claim 11 as reciting similar/identical features as a method claim.
	The claim term “line pitch” is nowhere in the written description, and only in the claims.  In fact, the language of the claims only appear in the original set of claims (in U.S. 14/555,585, see e.g. claim 581), but none of the subject matter of claim 581 and related claims is in the written description or figures.  Not even the claim language is in the written description.  
	Therefore, either the specification has to be amended to narrowly only include subject matter that is directly supported by the claims (see beginning at claim 581 of the parent application), OR the claims in the instant application should be amended to reflect that which is supported or described by the written description (see paras. 182-83 of U.S. 2022/0113552 A1, the published application, which describes a constant pattern pitch or a non-uniform scanning itch.  However, here the written description describes that blur could be dynamically created to smooth out transitions between scans or from high resolution to lower resolution scan pitch, not introduced or controlled in the manner recited in claims 1 and 11. 
 	The remaining claims are rejected based on dependencies. 
	Clarification and correction are required. 



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references on the PTO-892 are relevant to scanning light displays and related technology.
*   *   *   *   *
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sarah Lhymn whose telephone number is (571)270-0632. The examiner can normally be reached M-F, 9:00 AM to 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Sarah Lhymn
Primary Examiner
Art Unit 2613



/Sarah Lhymn/Primary Examiner, Art Unit 2613